146 N.J. 65 (1996)
679 A.2d 652
MARK SHERMAN, ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED
v.
CITIBANK (SOUTH DAKOTA), N.A.
The Supreme Court of New Jersey.
July 22, 1996.

ORDER ON REMAND
This Court having issued a judgment reversing the judgment below, 143 N.J. 35, 668 A.2d 1036 (1995), and the Supreme Court of the United States having entered an order vacating that judgment and remanding the matter to the Court for further consideration in light of Smiley v. Citibank (South Dakota), N.A., 517 U.S. ___, 116 S.Ct. 1730, 135 L.Ed.2d 25 (1996), and good cause appearing;
IT IS ORDERED that the judgment of the Appellate Division, reported at 272 N.J. Super. 435, 640 A.2d 325 (1994), is hereby reinstated for the reasons expressed in Smiley, supra.